Fourth Court of Appeals
                                      San Antonio, Texas
                                            January 30, 2018

                                          No. 04-18-00045-CV

                           IN RE ADAM MICHAEL HOMES LTD.,
                          Adam Michael Holdings, LLC, and Adam Maizel

                                   Original Mandamus Proceeding 1

                                                ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Rebeca C. Martinez, Justice
                 Luz Elena D. Chapa, Justice

        On January 26, 2018, relators filed a petition for writ of mandamus and a motion for
emergency stay. After considering the petition, this court is of the opinion that relators are not
entitled to the relief sought. Accordingly, the petition for writ of mandamus and the motion for
emergency stay are DENIED. See TEX. R. APP. P. 52.8(a). The court’s opinion will issue at a
later date.

           It is so ORDERED on January 30, 2018.


                                                          _________________________________
                                                          Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of January, 2018.



                                                          ___________________________________
                                                          KEITH E. HOTTLE,
                                                          Clerk of Court




1
 This proceeding arises out of Cause No. 2015CI20607, styled Cresta Bella Homeowners Association, Inc. v.
Gabriel and Marina Escalante, et al., pending in the 285th Judicial District Court, Bexar County, Texas. The
Honorable Stephani A. Walsh signed the order at issue in this proceeding.